Title: To James Madison from Thomas Jefferson, 24 May 1808
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello May 24. 08.

Of the papers I recieved from you yesterday I have sent Mr. Graham’s letter (in favor of R. Brent as paymaster) to Genl. Dearborne, and that of the Lowries to Mr. Gallatin for information.  All the rest are now returned.  On some of them I will make short observations merely for your consideration and determination.
Rademaker & Hills: I really think the good which may result from permitting Rademaker’s clerk to go in our vessel greatly overweigh’s the evil of the risk of capture on that account. But I am sorry to see Hill postponing his departure.  It is the less reasonable as he means to return for his family
Dr. Rush’s application in favr. of Doctr. Clarke, can only be viewed as a proof of friendship,the measure proposed cannot be.
Sn. J. Jay’s.  Do we not stand too much engaged for the Connecticut vessel to change on slight grounds.
Erving & Cevallos.  What has been already said on the subjects of Casa-calvo, Yrujo, Miranda is sufficient, and these should be seriously brought up again argues extreme weakness in Cevallos or a plan to keep things unsettled with us. But I think it would not be amiss to take him down from his high airs as to the right of the sovereign to hinder the upper inhabitants from the use of the Mobile, by observing 1.  that we claim to be the sovereign altho’ we give time for discussion. But 2.  that the upper inhabitants of a navigable water have always a right of innocent passage along it.  I think Cevallos will not probably be the minister when the letter arrives at Madrid, and that an eye to that circumstance may perhaps have some proper influence on the style of the letter, in which, if meant for himself, his hyperbolic airs might merit less respect.  I think too that the truth as to Pike’s mission might be so simply stated as to need no argument to shew that (even during the suspension of our claims to the Eastern border of the rio Norte) his getting on it was mere error, which ought to have called for the setting him right, instead of forcing him through the interior country.
Sullivan’s letter.  His view of things for some time past, has been entirely distempered.
Cathcart’s, Ridgeley’s, Navoni’s, Degen’s, Appleton’s, Lee’s & Baker’s letters are all returned.  I salute you with great affection & respect.

Th: Jefferson

